DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 25 January 2021. As directed by the amendment: claims 1,14, and 15 have been amended, claim 17 has been added, claim 3 has been canceled. Thus claims 1 and 4-17 are presently pending in this application.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 6-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 9,764,095 B2) in view of Meier et al. (US 2020/0175640 A1) and Larsen (WO 2017/081051 A1).
Regarding claim 1, Draper discloses a drug delivery device (100 Fig 1a) for setting and injecting of a dose of an injectable medicament, the drug delivery device comprising: an elongated housing (102 Fig 1a) extending along a longitudinal axis and having a sidewall defining at least a first aperture (114 Fig 1b); and a number sleeve (302 Fig 4) rotatably supported inside of the elongated housing (Col 5 Lines 54-63) and comprising an outer surface (Fig 4), wherein a first portion of the outer surface is visible through the first aperture (Fig 3), and wherein the number sleeve comprises a non-visible code in a region of the first portion (Col 5 Lines 21-24). Draper discloses wherein the non-visible code is reflective in a non-visible spectral range of electromagnetic radiation (“The LEDs 216 and sensors 212, 214 may be configured to operate at various wavelengths of light. The LEDs 216 and sensors 212, 214 may, for example, operate in infra-red.” Col 5 Lines 21-24). However, fails to specifically disclose wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range,  and wherein the non-visible code is invisible to a human eye.
Meier et al. teaches detecting a pattern that is reflective in the non-visible spectral range of electromagnetic radiation (“detecting a signal at a wavelength invisible to a human; and the pattern comprises one or more elements that are configured to reflect the signal at the wavelength.” [0014]) wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range (“the pattern comprises at least one medium that is undetectable via wavelengths that are visible to a human eye but detectable by the computerized imaging apparatus” [0005], “ultraviolet” [0009]). It would have been obvious to one of ordinary skill at the time of effective filing for the non-visible code of Draper to be reflective in the UV spectral range of electromagnetic radiation because such a modification is the result of a simple substitution of one known element (code reflective in IR spectral range of Draper) for another (code reflective in UV spectral range of Meier et al.) to achieve a predictable result (provide a code in a non-visible spectral range of electromagnetic radiation).
Larsen teaches a number sleeve wherein non-visible code is invisible to a human eye (272 Fig 4; Page 15 Lines 1-3). It would have been obvious to one of ordinary skill at the time of effective filing for the non-visible code to be invisible to a human eye so “the user is not faced with non-understandable information” (Page 22 Line 30).
Regarding claim 6, modified Draper teaches a drug delivery device according to claim 1. However, modified Draper fails to disclose the outer surface comprises a second portion with numerous visible symbols extending along a helical pattern.
Larsen further teaches an outer surface comprises a second portion with numerous visible symbols extending along a helical pattern (Fig 4).It would have been obvious to one of ordinary skill at the time of effective filing to include numerous visible symbols extending along a helical pattern of the outer surface to display a currently set dose size (Page 16 Lines 7-8), adding an additional, non-digital, numerical display provides a backup dosing display system that functions regardless of battery availability. Accordingly Larsen teaches combining a digital display with visible printed units to set a dose (Fig 8).
Larsen teaches a window opening (102 Fig 7) in the housing of the device. The visible symbols are visible through the window opening. It would have been obvious to one of ordinary skill at the time of effective filing to include a window opening to provide sufficient structure to see the visible symbols through the housing (Page 12 Lines 9-13).
Regarding claim 7, modified Draper teaches the drug delivery device according to claim 6. Larsen further teaches the first portion and the second portion overlap at least in sections (Fig 4).
Regarding claim 8, modified Draper teaches the drug delivery device according to claim 6. Larsen further teaches the non-visible code is located on top of at least one or several of the visible symbols, or wherein at least one or several of the visible symbols are located on top of the non-visible code (Fig 4).
Regarding claim 9, modified Draper teaches the drug delivery device according to claim 1, and further discloses the non-visible code is a two dimensional code having a code array with numerous code lines and code columns (Fig 5, see annotated figure below showing code lines and code columns), wherein one of the code lines and the code columns extends in an axial direction, and (Fig 4).

    PNG
    media_image1.png
    345
    342
    media_image1.png
    Greyscale

Regarding claim 10, modified Draper teaches the drug delivery device according to claim 9, and further discloses a size of the first aperture in the tangential direction is larger than or equal to a tangential extension of two adjacently located code lines (Col 7 Lines 27-31).
Regarding claim 14, Draper discloses a sensor device (212 Fig 3) removably attachable (Col 6 Lines 1-5) to a drug delivery device (100 Fig 1a) for setting and injecting of a dose of an injectable medicament, the drug delivery device comprises: an elongated housing (102 Fig 1a) extending along a longitudinal axis and having a sidewall defining at least a first aperture (114 Fig 1b); and a number sleeve (302 Fig 4) rotatably supported inside of the elongated housing (Col 5 Lines 54-63) and comprising an outer surface (Fig 4), wherein a first portion of the outer surface is visible through the first aperture (Fig 3), and wherein the number sleeve comprises a non-visible code in a region of the first portion (Col 5 Lines 21-24). Draper discloses wherein the non-visible code is reflective in a non-visible spectral range of electromagnetic radiation (“The LEDs 216 and sensors 212, 214 may be configured to operate at various wavelengths of light. The LEDs 216 and sensors 212, 214 may, for example, operate in infra-red.” Col 5 Lines 21-24); and wherein the sensor device comprises: a (212 & 114 Fig 3) and configured to receive optical signals from the non-visible code (Col 5 Lines 11-13), and a circuitry (200 Fig 2) connected to the sensing arrangement and configured to process signals obtained from the sensing arrangement when the sensing arrangement receives optical signals (Col 5 Lines 27-34), wherein the sensing arrangement (212 Fig 3) is configured to read a portion of the non-visible code through the first aperture (114 Fig 3), and wherein the circuitry is configured to determine, based on an externally visible portion of the non-visible code, an angular position of the number sleeve relative to the elongated housing and information relating to a drug dose to which the drug delivery device is currently dialled (Col 7 Lines 51-60). However, Draper fails to specifically disclose wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range, and wherein the non-visible code is invisible to a human eye. 
Meier et al. teaches detecting a pattern that is reflective in the non-visible spectral range of electromagnetic radiation (“detecting a signal at a wavelength invisible to a human; and the pattern comprises one or more elements that are configured to reflect the signal at the wavelength.” [0014]) wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range (“the pattern comprises at least one medium that is undetectable via wavelengths that are visible to a human eye but detectable by the computerized imaging apparatus” [0005], “ultraviolet” [0009]). It would have been obvious to one of ordinary skill at the time of effective filing for the non-visible code of Draper to be reflective in the UV spectral range of electromagnetic radiation because such a modification is the result of a simple substitution of one known element (code reflective in IR spectral range of Draper) for another (code reflective in UV spectral range of Meier et al.) to achieve a predictable result (provide a code in a non-visible spectral range of electromagnetic radiation).
Larsen teaches a number sleeve wherein non-visible code is invisible to a human eye (272 Fig 4; Page 15 Lines 1-3). It would have been obvious to one of ordinary skill at the time of effective filing for (Page 22 Line 30).
Regarding claim 15, Draper discloses a drug delivery system (Fig 1a) comprising: a drug delivery device (100 Fig 1a) for setting and injecting a dose of an injectable medicament, the drug delivery device comprising:Page: 5of8 an elongated housing extending along a longitudinal axis (102 Fig 1a) and having a sidewall defining at least a first aperture (114 Fig 1b), and a number sleeve (302 Fig 4) rotatably supported inside of the elongated housing (Col 5 Lines 54-63) and comprising an outer surface (Fig 4), wherein a first portion of the outer surface is visible through the first aperture (Fig 3), and wherein the number sleeve comprises a non-visible code in a region of the first portion (Col 5 Lines 21-24). Draper discloses wherein the non-visible code is reflective in a non-visible spectral range of electromagnetic radiation (“The LEDs 216 and sensors 212, 214 may be configured to operate at various wavelengths of light. The LEDs 216 and sensors 212, 214 may, for example, operate in infra-red.” Col 5 Lines 21-24); and a sensor device (212 Fig 3) removably attachable (Col 6 Lines 1-5) to the drug delivery device (100 Fig 1a), the sensor device comprising: a sensing arrangement overlying the first aperture when the sensor device is attached to the drug delivery device (212 & 114 Fig 3) and configured to receive optical signals from the non- visible code (Col 5 Lines 11-13), and a circuitry  (200 Fig 2) connected to the sensing arrangement and configured to process signals obtained from the sensing arrangement when the sensing arrangement receives optical signals (Col 5 Lines 27-34), wherein the sensing arrangement (212 Fig 3) is configured to read a portion of the non-visible code through the first aperture (114 Fig 3), and wherein the circuitry is configured to determine, based on an externally visible portion of the non-visible code, an angular position of the number sleeve relative to the elongated housing and information relating to a drug dose to which the drug delivery device is currently dialed (Col 7 Lines 51-60). However, Draper fails to specifically disclose wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range, and wherein the non-visible code is invisible to a human eye. 
(“detecting a signal at a wavelength invisible to a human; and the pattern comprises one or more elements that are configured to reflect the signal at the wavelength.” [0014]) wherein the non-visible spectral range of electromagnetic radiation is the UV spectral range (“the pattern comprises at least one medium that is undetectable via wavelengths that are visible to a human eye but detectable by the computerized imaging apparatus” [0005], “ultraviolet” [0009]). It would have been obvious to one of ordinary skill at the time of effective filing for the non-visible code of Draper to be reflective in the UV spectral range of electromagnetic radiation because such a modification is the result of a simple substitution of one known element (code reflective in IR spectral range of Draper) for another (code reflective in UV spectral range of Meier et al.) to achieve a predictable result (provide a code in a non-visible spectral range of electromagnetic radiation). 
Larsen teaches a number sleeve wherein non-visible code is invisible to a human eye (272 Fig 4; Page 15 Lines 1-3). It would have been obvious to one of ordinary skill at the time of effective filing for the non-visible code to be invisible to a human eye so “the user is not faced with non-understandable information” (Page 22 Line 30).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 9,764,095 B2) in view of Meier et al. (US 2020/0175640 A1), Larsen (WO 2017/081051 A1), and Walter et al. (US 7,974,010 B2).
Regarding claim 4,  modified Draper teaches the drug delivery device according to claim 1. However, modified Draper fails to discloses the non-visible code comprises a reflective microstructure on the outer surface of the number sleeve, and wherein the reflective microstructure is a reflective zero-order diffractive microstructure.
(Col 1 Lines 12-14) wherein the reflective microstructure is a reflective zero-order diffractive microstructure (Col 1 Lines 14-18). It would have been obvious to one of ordinary skill at the time of effective filing to modify the non-visible code of Draper to comprise a reflective microstructure wherein the reflective microstructure is a reflective zero-order diffractive microstructure to make the color effect strong even under diffuse lighting conditions (Col 1, Line 24).
Regarding claim 5, modified Draper teaches the drug delivery device of claim 4. Walter et al. further teaches the reflective microstructure comprises a metal coating (Col 5 Line 61- Col 6 Line 12; the reflective microstructure being on the non-visible code that is in a region of the first portion).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Draper (US 9,764,095 B2) in view of Meier et al. (US 2020/0175640 A1), Larsen (WO 2017/081051 A1), and Day et al. (US 2013/0072897 A1).
Regarding claim 17, modified Draper teaches the drug delivery system according to claim 1. Modified Draper teaches the code (400 Fig 4) comprises an ink coated on the outer surface of the number sleeve (302 Fig 4, “The encoded images may be printed, marked, indented, etched or similar onto the track 400.” Col 7 Lines 36-37 ). However, modified Draper fails to teach wherein the ink is luminescent.
Day et al. teaches wherein the non-visible code is luminescent (“the coded material 120 may modify the transmitted energy 103 by absorbing the energy 103 and then gradually releasing the energy (e.g., phosphorescence or persistence) with a given rate of decay.”, “A mix of phosphorescent materials” [0051]). It would have been obvious to one of ordinary skill at the time of effective filing for the ink of the non-visible code of modified Draper to be luminescent as taught by Day et al. to be able to [0051], the motivation would be to allow for more identifying information to be stored in a given code.

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 16 is allowed.
Regarding claim 11, the closest prior art of record is Draper (US 9,764,095 B2) in view of Meier et al. (US 2020/0175640 A1), Larsen (WO 2017/081051 A1) and Marsh et al. (WO 2014/166922 A2). 
Modified Draper teaches the drug delivery device according to claim 1. However, modified Draper fails to disclose a gauge element that is configured to move along an axial path that is parallel to the longitudinal axis, wherein the sidewall of the elongated housing further defines an elongated aperture, wherein the axial path extends along the elongated aperture, wherein the gauge element is movable inside of the elongated aperture, and wherein the gauge element comprises a gauge window through which the outer surface of the number sleeve is visible.
Marsh et al. teaches a gauge element (80 Fig 1) which is configured to move along an axial path that is parallel to the longitudinal axis (Fig 7 a, b), wherein the sidewall of the elongated housing further defines an elongated aperture (12b Fig 2), wherein the axial path extends along the elongated aperture, wherein the gauge element is movable inside of the elongated aperture (Fig 7 a, b), and wherein the gauge element comprises a gauge window (84 Fig 2) through which the outer surface of the number sleeve is visible (Fig 2). However, the gauge element of Marsh et al. cannot be incorporated into the device of Draper because the gauge element relies on the number sleeve to be fixed axially within the elongated housing.
Claims 12 and 13 would be allowable as being dependent on claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783